Case 1:19-cv-04086-JPH-TAB Document 48 Filed 01/27/21 Page 1 of 2 PageID #: 227




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ENVIRONMENTAL DEMOLITION GROUP, )
 LLC,                            )
                                 )
                   Plaintiff,    )
                                 )
                v.               )               No. 1:19-cv-04086-JPH-TAB
                                 )
 KENNETH KYLE MURRAY,            )
                                 )
                   Defendant.    )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Magistrate Judge Tim Baker has entered a Report and Recommendation,

 dkt. 46, recommending that the Court deny Plaintiff's motion to enforce

 settlement agreement and for attorney's fees, dkt. 32. The parties have not

 objected and have stipulated this action's dismissal with prejudice with each

 party bearing "his or its own attorney's fees and costs." Dkt. 47; see Fed. R.

 Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court therefore ADOPTS the Report

 and Recommendation. Dkt. [46]. The motion to enforce settlement agreement

 and for attorney's fees is DENIED. Dkt. [32].

       The Court acknowledges the Stipulation of Dismissal with Prejudice.

 Dkt. [47]. The Clerk is DIRECTED to close this case on the docket.

 SO ORDERED.

 Date: 1/27/2021




                                         1
Case 1:19-cv-04086-JPH-TAB Document 48 Filed 01/27/21 Page 2 of 2 PageID #: 228




 Distribution:

 KENNETH KYLE MURRAY
 1724 Chester Blvd.
 Richmond, IN 47374

 Jeffrey A. Calabrese
 STOLL KEENON OGDEN PLLC
 jeff.calabrese@skofirm.com

 Steven Terrell Clark
 STOLL KEENON OGDEN, PLLC (Louisville)
 steven.clark@skofirm.com

 Mark T. Hurst
 STOLL KEENON OGDEN PLLC
 mark.hurst@skofirm.com




                                      2
